 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MATTHEW W. MORGAN,                                     1:20-cv-00029-GSA (PC)

12                        Plaintiff,
                                                             ORDER DENYING MOTION FOR
13            v.                                             APPOINTMENT OF COUNSEL

14    VALLEY STATE PRISON, et al,                            (ECF No. 6.)

15                        Defendants.
16

17           On January 27, 2020, plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d

19   1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent plaintiff pursuant

20   to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa,

21   490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain exceptional circumstances

22   the court may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand,

23   113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases.              In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity

28   of the legal issues involved.” Id. (internal quotation marks and citations omitted).


                                                         1
 1          In the present case, the court does not find the required exceptional circumstances. Plaintiff

 2   alleges that he is mentally incompetent to represent himself and has no knowledge of the law. These

 3   circumstances, without more, do not make plaintiff’s case exceptional under the law. On January

 4   7, 2020, plaintiff’s claims were severed from the original complaint, a new case was opened for

 5   plaintiff, and plaintiff was ordered to file an amended complaint within 30 days. (ECF No. 1.) To

 6   date, plaintiff has not filed the amended complaint.

 7          Plaintiff alleges that the issues in his case are complex. However, without reviewing

 8   plaintiff’s amended complaint, the court cannot determine whether plaintiff can adequately

 9   articulate his claims or whether he is likely to succeed on the merits. Therefore, plaintiff’s motion

10   for appointment of counsel shall be denied, without prejudice to renewal of the motion at a later

11   stage of the proceedings.

12          Accordingly, for the foregoing reasons, IT IS HEREBY ORDERED that plaintiff’s motion

13   for the appointment of counsel filed on January 27, 2020, is DENIED without prejudice.

14
     IT IS SO ORDERED.
15

16      Dated:     January 30, 2020                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
